Name: Commission Regulation (EEC) No 1385/93 of 4 June 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 1238/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 136/28 Official Journal of the European Communities 5. 6. 93 COMMISSION REGULATION (EEC) No 1385/93 of 4 June 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 1238/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EEC) No 1238/93 0 ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1809/87 (5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EEC) No 1238/93 for which the time limit for the submission of tenders was 25 May 1993 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on 8 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 124, 20. 5 . 1993, p. 42. 0 OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 170, 30. 6 . 1987, p. 23 . 5 . 6. 93 Official Journal of the European Communities No L 136/29 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Productos Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Minimum prices expressed in ECU per tonne Ã tat membre Produits Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos PreÃ §o mÃ ­nimo expresso em ecus por tonelada UNITED KINGDOM  Fillets 6 450  Striploins 5 031  Silversides 3 003  Thick flanks 2 561  Rumps 3 339  Striploin flankedge  IRELAND  Hindquarters (bone-in) 2 310  Forequarters (bone-in) 1 304  Cube-rolls 3 310 ITALIA  Filetto 6 000 DANEMARK  MÃ ¸rbrad med bimÃ ¸rbrad 6 450  Tykstegsfilet met kappe 2 480  Klump med kappe 2 570  YderlÃ ¥r med lÃ ¥rtunge 2 650  Skank og muskel 1 670